Citation Nr: 0001858	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-10 589	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES 

1.  Entitlement to an effective date prior to September 1, 
1991, for the assignment of a 60 percent evaluation for 
service-connected low back disability.  

2.  Entitlement to an increased rating for residuals of a low 
back herniated nucleus pulposus, currently evaluated as 60 
percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION 

The veteran had active duty from January 1974 to January 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) in part from RO rating decisions dated in June 1991 
and October 1993.  In June 1991, the RO denied the veteran's 
claim for an increased rating, in excess of 20 percent, for 
service-connected low back disorder.  The Board remanded the 
appeal in June 1992 for additional development.  In April 
1993, a 60 percent rating was assigned.  A claim for TDIU was 
denied in October 1993.  Thereafter, a claim for an earlier 
effective date for the award of the 60 percent rating was 
addressed in a February 1994 supplemental statement of the 
case, and the veteran appealed this denial too.  

(The increased rating claim for low back disability and the 
TDIU claim will be addressed in the REMAND that follows the 
decision below.)


FINDING OF FACT 

The veteran did not meet the rating criteria for a 60 percent 
evaluation for his service-connected low back disability 
prior to July 22, 1991.  


CONCLUSION OF LAW

An effective date prior to September 1, 1991, is not 
warranted for the assignment of a 60 percent evaluation for 
residuals of a herniated nucleus pulposus.  38 U.S.C.A. §§ 
1155, 5110 (West 1991); 38 C.F.R. §§ 4.71a (Diagnostic Code 
5293), 3.400 (1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, in claims for increased ratings, the effective 
date of an award "shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date." 
38 U.S.C.A. § 5110(b)(2) (West 1991); see also 38 C.F.R. § 
3.400(o)(2) (1999); Harper v. Brown, 10 Vet. App. 125 (1997).

In the veteran's case, a 20 percent rating for service-
connected residuals of a herniated nucleus pulposus was made 
effective September 1, 1989.  Prior to that time, a 10 
percent rating had been in effect since June 1, 1978.  A 60 
percent rating was awarded by an April 1993 rating decision, 
effective from October 1, 1992.  By a January 1996 rating 
decision, the effective date of the award of the 60 percent 
rating was changed to September 1, 1991.  (From before the 
award of the 20 percent rating, temporary total ratings were 
assigned for various periods of hospitalization and/or on 
account of the need for convalescence under 38 C.F.R. § 4.29 
or 38 C.F.R. § 4.30, including a period from July 22, 1991, 
to September 1, 1991.  There is no question on appeal 
regarding the assignment of any of the temporary total 
ratings.  However, because a temporary total rating was in 
effect from July 22, 1991, to September 1, 1991, the Board's 
focus is on whether a 60 percent rating was warranted earlier 
than July 22, 1991.)  

The veteran's service-connected herniated nucleus pulposus of 
the lumbar spine has been evaluated for VA rating purposes by 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome).  Under Diagnostic Code 5293, 
a 60 percent rating is assignable for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.  
Diagnostic Code 5293.

The evidence of record shows that the veteran was 
hospitalized on May 22, 1989, and underwent an L5 diskectomy 
for his service-connected herniated nucleus pulposus.  He was 
re-admitted to a VA hospital with a diagnosis of a recurrent 
herniated nucleus pulposus in July 1989 and in December 1989.  
By RO rating decision dated in December 1990, a temporary 
total rating was assigned, effective from May 22, 1989, to 
March 31, 1990, based on the evidence then of record.

On VA examination in May 1991, the veteran complained of 
chronic low back pain which varied in severity, and was not 
necessarily worsened by activity such as bending, lifting, 
twisting, or stooping, unless the veteran engaged in very 
vigorous activity.  The veteran's pain was described as 
rather chronic, present even while at rest, and aggravated by 
prolonged sitting, standing, or walking.  The low back pain 
included radiating pain into the right leg down to the foot, 
with occasional numbness and tingling.  On examination, the 
veteran was noted to have a right paravertebral muscle spasm, 
with mild generalized tenderness to palpation.  Range of 
motion of the lumbar spine was to 50 degrees of flexion, and 
10 degrees of extension.  Neurological examination revealed 
that supine straight leg raising was positive on the right at 
approximately 40 degrees for right leg pain.  He was able to 
perform full and satisfactory heel and toe walk, and squat 
and rise testing.  Reflexes were trace at the knees and 1-
plus at the ankles.  Sensation was intact in the lower 
extremities.  X-rays revealed a moderate disc space loss at 
L5-S1 and probable laminectomy at L5 on the right.  The 
impression was chronic low back pain syndrome, postoperative 
herniated nucleus pulposus times three.  

The evidence of record shows no additional treatment prior to 
a July 22, 1991 VA hospital admission, for a right L5-S1 
laminotomy, with foraminotomy over the nerve root, and 
neurolysis of adhesion of the right S1 nerve root.  On 
hospital admission on July 22, 1991, the veteran reported 
that the low back pain, while initially relieved by the prior 
surgery, recurred approximately one year earlier, after he 
had returned from work.  The pain was worsening, and he 
reported that he had failed conservative therapy.  He also 
described radiating leg pain, worse on the right.  A magnetic 
resonance imaging (MRI) had revealed an extradural defect on 
the right at the L5 level.  

The veteran has argued that a 60 percent rating should be 
assigned effective from 1989--the date of a claim for 
increase.  In reviewing the veteran's claim for an effective 
date earlier than September 1, 1991, for the grant of a 60 
percent disability evaluation, the Board has considered not 
only the evidence received during the current appeal, but 
also the pertinent evidence available since service.  Both 
the May 21, 1991, VA examination report and the July 22, 
1991, VA hospital treatment summary show that some initial 
relief and improvement was obtained from the December 1989 
back surgery.  No treatment is shown from the time of his 
recovery and return to work in March 1990 prior to his VA 
examination in May 1991.  

The Board finds that findings on VA examination in May 1991 
fall short of demonstrating that the criteria for a 60 
percent evaluation for service-connected herniated nucleus 
pulposus were met.  While the May 1991 VA examination report 
shows the veteran's complaints of pain, even at rest, there 
is no indication that the pain was so debilitating that he 
could not get intermittent relief.  Indeed, it was noted that 
the pain varied in intensity and was not necessarily worsened 
by activity.  Although muscle spasm was noted, only mild 
generalized tenderness to palpation was noted on examination, 
and the veteran was able to satisfactorily heel and toe walk, 
with full squat and rise testing.  The lack of a showing of 
pronounced symptoms with pain and demonstrable muscle spasm, 
or a definite showing of only little intermittent relief, 
indicates that the veteran did not meet the criteria for a 60 
percent rating until after his hospital admission in July 
1991.

In short, the available evidence of record demonstrates that, 
prior to the temporary total rating effective from July 22, 
1991, the record on appeal did not contain medical evidence 
showing adverse symptomatology that equated to the criteria 
for a 60 percent disability.  Based on the evidence of 
record, the Board concludes that, the award of an earlier 
effective date for a 60 percent rating is not warranted.  
38 C.F.R. § 3.400(o)(2) (the effective date of an award of 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date will be the date of 
receipt of the claim).  



ORDER

Entitlement to an effective date earlier than September 1, 
1991, for the assignment of a 60 percent rating for herniated 
nucleus pulposus is denied.  


REMAND

The veteran contends that symptoms of his service-connected 
herniated nucleus pulposus warrant a total rating for 
compensation purposes, based on individual unemployability 
(TDIU).  A claim for a higher rating is inextricably 
intertwined with the TDIU claim.  The Board finds that this 
is so even in cases where the highest schedular rating has 
been assigned.  38 C.F.R. § 3.321(b)(1) (1999).  

Generally, TDIU may be assigned where a veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (1999).

The most recent evidence of record which directly addresses 
the veteran's employability is dated in 1992.  Significantly, 
that evidence includes a VA medical statement of October 1992 
which specifically does not recommend "complete disability" 
for the veteran on account of his service-connected 
disability.  Nevertheless, the veteran has undergone several 
surgeries on his low back since that time.  Additionally, on 
VA examination in September 1993, the veteran stated that he 
retired in February 1993, and that he has been on disability 
since that time.  While the evidence includes VA out-patient 
treatment records dated through May 1996, the veteran 
underwent a laminectomy in March 1996, with a complicated 
recovery.  Accordingly, more recent follow-up and out-patient 
treatment records should be obtained, if extant, to determine 
the long-range success of that surgery.  

The clinical questions presented above with regard to 
employability were not resolved on VA examinations in 
December 1997 and May 1998.  In December 1997, while the 
veteran reported pain such as to limit his activities on a 
daily basis, he was not wearing any back brace or using a 
TENS unit.  While only mild paraspinal tenderness was noted 
in December 1997, on VA examination in May 1998, severe 
paraspinal muscle tenderness and spasm were noted, as well as 
increased sensory and neurological impairment.  Accordingly, 
VA orthopedic and neurologic examinations should be obtained, 
to include a statement as to the severity of symptoms of 
service-connected herniated nucleus pulposus, and the 
veteran's employability.  

Accordingly, these rating issues are REMANDED for the 
following:  

1.  The RO should obtain and associate 
with the claims file, any VA treatment 
records pertaining to hospital or out-
patient treatment, or rehabilitation or 
therapy at the VA medical facility in 
Philadelphia, Pennsylvania, dated from 
May 1996 to the present.  The veteran 
should also be asked to identify any 
other sources of treatment, and records 
from such sources should be sought.  

2.  After associating all available 
pertinent records with the claims file, 
the veteran should be scheduled for a VA 
orthopedic and neurologic evaluations.  
The examiner(s) should identify all 
disabling manifestations of the service-
connected disability.  All indicated 
testing should be conducted.  The 
examiner(s) should render an opinion as 
to the effect of service-connected back 
disability on the veteran's 
employability.  

3.  After completion of the development 
requested above, and after undertaking 
any additional development suggested by 
the evidence obtained, the RO should 
review the veteran's claim for a higher 
rating for service-connected back 
disability.  38 C.F.R. § 3.321(b)(1).  
The claim for TDIU should also be 
addressed.  Consideration should be given 
to whether referral of this case to the 
Director, Compensation and Pension 
Service, is warranted under 38 C.F.R. 
§ 3.321(b)(1) or 38 C.F.R. § 4.16(b). 

4.  If any benefit sought by the veteran 
is denied, he and his representative 
should be furnished a supplemental 
statement of the case.  If the case is 
not referred to the Director in 
accordance with § 3.321(b)(1) or 
§ 4.16(b), the supplemental statement of 
the case should include an explanation 
for the lack of such a referral.  The 
veteran and his representative should be 
afforded an opportunity to submit 
argument or additional evidence in 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


